MEMORANDUM **
Leticia Renata Avendano Recoder, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ dismissal of her appeal of an immigration judge’s (“IJ”) denial of her application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
To the extent petitioner challenges the agency’s weighing of the hardship evidence, we lack jurisdiction to review that determination. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003). Although we have jurisdiction to review petitioner’s challenge to the IJ’s interpretation of the hardship standard, we conclude that the standard applied falls within the broad range authorized by statute. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1001-06 (9th Cir.2003).
We are not persuaded that the petitioner’s removal results in the deprivation of her children’s rights. See, e.g., Cabrera-Alvarez v. Gonzales, 423 F.3d 1006, 1012-13 (9th Cir.2005). Petitioner has failed to present any other colorable constitutional claims. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.